United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2446
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Carlos Pacheco

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: November 12, 2021
                            Filed: November 22, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Carlos Pacheco appeals the sentence the district court1 imposed after he pled
guilty to visa fraud and perjury. His counsel has moved to withdraw and has filed a

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

      After careful review, we conclude the district court did not abuse its discretion
in sentencing Pacheco. See United States v. Brown, 992 F.3d 665, 673 (8th Cir.
2021) (standard of review); see also United States v. Callaway, 762 F.3d 754, 760–61
(8th Cir. 2014) (presuming reasonable sentences within United States Sentencing
Guidelines Manual range ). Further, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel leave to withdraw and affirm.
                       ______________________________




                                         -2-